Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Distinto a la mayoría del Tribunal, la cual decreta que la acción radicada por los aquí demandantes recurridos contra el Estado Libre Asociado de Puerto Rico está pres-crita por razón de que a dicha acción le es aplicable el término de un (1) año que establece el Art. 1868 del Código Civil, 31 L.P.R.A. see. 5298, somos del criterio que el tér-mino aplicable a la referida acción lo es el de quince (15) años que establece el Art. 1864 del Código Civil, 31 L.P.R.A. sec. 5294, para las acciones personales que no tienen seña-lado término específico de prescripción. Veamos por qué.
La Mayoría incurre en el antes mencionado error debido a que aplica, a los hechos específicos y especiales del pre-sente caso, la decisión que emitiera este Tribunal en Cule-*92bra Enterprises Corp. v. E.L.A., 127 D.P.R. 943 (1991);(1) decisión que obviamente no es aplicable al caso de autos.
En Culebra Enterprises Corp. v. E.L.A., ante, se trataba de una acción en que se reclamaban los daños y perjuicios sufridos por el dueño de una propiedad,(2) alegadamente sufridos los mismos como consecuencia de la acción del Es-tado de congelar temporeramente la propiedad y prohibir todo uso productivo de la misma. Tratándose de una recla-mación de daños, resolvimos que le era aplicable el tér-mino prescriptivo de un (1) año que establece el citado Art. 1868 del Código Civil, supra.(3) Nada más lógico y correcto.
En el presente caso, esa no es la situación. No se trata de una acción en reclamación de los daños y perjuicios su-fridos debido a la acción del Estado de congelar tempore-ramente una propiedad. Tampoco se trata, propiamente, de una acción ordinaria de “expropiación a la inversa”; esto es, aquella acción que presenta el dueño de una propiedad existente con el propósito de que el tribunal obligue al Es-tado a expropiar formalmente la misma, acción que éste puede derrotar demostrando que no ha habido la alegada incautación.(4)
En el presente caso, realmente se trata de una acción en cobro de dinero', esto es, en cobro del justo valor de una propiedad que fue “incautada de manera permanente” por el Estado como consecuencia de la decisión de éste de, por razones de seguridad pública, proceder a su remoción o destrucción.
La decisión y acción del Estado de demoler la vivienda *93de los aquí demandantes recurridos ciertamente no consti-tuye una acción culposa ni negligente de parte de éste que produce un daño compensable bajo las disposiciones del Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141. No es correcta, en consecuencia, la aplicación que, por analogía, hace la Mayoría a los hechos del presente caso del término prescriptivo de un (1) año que establece el citado Art. 1868 del Código Civil para las acciones de daños y perjuicios.
Se trata, repetimos, de una acción sui géneris de cobro de dinero y/o del justo valor de una propiedad que fue des-truida y/o incautada por el Estado en el ejercicio del poder inherente que tiene de velar por la seguridad y el bienestar de la ciudadanía en general. Ante estos hechos específicos y particulares, la obligación del Estado de compensar a los dueños de la propiedad en el presente caso surge directa-mente de las disposiciones de la See. 9 del Art. II de nues-tra Constitución, L.P.R.A., Tomo l.(5)
No estableciendo nuestro ordenamiento jurídico un tér-mino específico de prescripción para la acción en cobro de la “justa compensación” que ordena la Constitución en ca-sos de incautación permanente de propiedad por parte del Estado, corresponde aplicar el término de quince (15) años que dispone el citado Art. 1864 del Código Civil para las acciones personales que no tienen señalado un término especial de prescripción.
La errónea opinión mayoritaria emitida, en adición, desemboca en la comisión de una grave injusticia contra un ciudadano humilde que no sólo perdió su hogar sino que, a base de la decisión mayoritaria, se ve impedido de cobrar el valor de ésta.
Determinaríamos, en consecuencia, que la acción que *94los demandantes recurridos radicaron contra el Estado no está prescrita.

 91 J.T.S. 18.


 A saber, “pérdida del valor del uso de la propiedad ...; reducción en el valor de las acciones de las corporaciones [dueñas de la propiedad]; gastos de inversiones adicionales requeridas debido a la congelación decretada ...; y gastos y honorarios de abogado”. Culebra Enterprises Corp. v. E.L.A., 127 D.P.R. 943, 949 (1991).


 Resolvimos, en adición, que dicho término de un (1) año comenzaría a con-tarse desde el momento en que el Estado libera la propiedad y/o, como máximo, desde que comienza el octavo (8vo) año de haber estado congelada la propiedad.


 Situación a la que tampoco entendemos aplicable el término prescriptivo de un (1) año que establece el Art. 1868 del Código Civil, 31 L.P.R.A. see. 5298.


 La See. 9 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1, ed. 1982, pág. 296, dispone:
“No se tomará o perjudicará la propiedad privada para uso público a no ser mediante el pago de una justa compensación y de acuerdo con la forma provista por ley.”